Filed 11/26/13 In re J.M. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.M., a Person Coming Under the                                B248751
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK96127)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Timothy R.
Saito, Judge. Affirmed.
         Law Office of John M. Kennedy, John M. Kennedy, under appointment by the
Court of Appeal, for Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Melinda A. Green, Senior Associate County Counsel, for Plaintiff and Respondent.
                                    INTRODUCTION
       B.A. (mother) is the mother of three-year-old J.M. and one-year-old J.A. C.M.
(father) is the tentative presumed father of J.M., and Jeremie A. is the father of J.A. The
juvenile court sustained certain counts in an amended Welfare and Institutions Code
section 300 (section 300) petition as to J.M. and J.A. based on alleged misconduct by
mother, father, and Jeremie A., and declared J.M. and J.A. to be dependents of the
juvenile court. Father contends that insufficient evidence supports the juvenile court’s
jurisdictional finding that J.M. was at risk of physical harm and danger because father
and mother had an “unresolved history of domestic abuse and engaging in violent
altercations.” Because father does not contest all of the grounds on which the juvenile
court found jurisdiction over J.M., we affirm.


                     THE SUSTAINED AMENDED PETITION1
       The Los Angeles County Department of Children and Family Services filed an
amended section 300 petition alleging that J.M. came within the jurisdiction of the
juvenile court under subdivisions (a) [serious physical harm], (b) [failure to protect], and
(j) [abuse of sibling]. At the adjudication hearing, the juvenile court sustained the
following counts:
       a-1 and b-1: “On 10/20/2012, the children [J.M.] and [J.A.]’s mother, [B.A.], and
the mother’s male companion, Jeremy [sic] [A.], father of the child [J.A.], engaged in a
violent altercation in which the [A.] father physically assaulted the mother in the
children’s presence. The [A.] father brandished a knife at the mother and threatened the
mother with the knife. On 10/18/2012, the [A.] father grabbed the mother by the neck
and choked the mother. Such violent conduct on the part of the [A.] father against the

1      As we discuss below, we affirm the juvenile court’s order finding jurisdiction over
J.M. because father does not contest all of the juvenile court’s jurisdictional findings and
thus effectively concedes that the uncontested findings are supported by substantial
evidence. Because of father’s concession that substantial evidence supports the juvenile
court’s finding of jurisdiction, a recitation of the facts supporting jurisdiction is
unnecessary.

                                              2
mother endangers the children’s physical health and safety and places the children at risk
of physical harm, damage and danger.”
       a-2 and b-4: “The child [J.M.]’s mother, [B.A.], and father, [C.M.], have an
unresolved history of domestic violence and engaging in violent altercations. On a prior
occasion, the father struck the mother’s arm and leg with the father’s fists and pulled the
mother out of the home. The mother struck the father’s arm with a stick, inflicting a
scratch to the father. Such violent conduct on the part of the mother and father endangers
the child’s physical health and safety and places the child at risk of physical harm and
damage.”
       b-2 and j-1: “On 10/20/2012, the children [J.M.] and [J.A.]’s mother, [B.A.],
placed the two year old child [J.M.] in a detrimental and endangering situation in that she
left the two year old child home alone without adult supervision. Such a detrimental and
endangering situation created for the child [J.M.] by the mother endangers the child’s
physical health, safety and well being, creates a detrimental home environment and
places the child and the child’s sibling, [J.A.], at risk of physical harm, damage and
danger.”
       b-3: “On 10/20/2012, the children [J.M.] and [J.A.]’s home was found to be in a
filthy and unsanitary condition. Such condition included no running water in the home, a
non-working stove, feces on the toilet, a dirty kitchen, food and trash on the ground, and
clothes throughout the home. Such a filthy and unsanitary home environment established
for the children by the children’s mother, [B.A.], and the mother’s male companion,
Jeremy [sic] [A.], father of the child [J.A.], endangers the children’s physical health and
safety, creates a detrimental home environment for the children, and places the children
at risk of physical harm and damage.”2




2      The juvenile court sustained another count as to J.A. based on Jeremie A.’s history
of substance abuse, and struck a substance abuse count as to father, finding that there was
not a nexus between father’s current marijuana use and the care of J.M.

                                             3
                                       DISCUSSION
       Father contends that the juvenile court’s finding that it had jurisdiction over J.M.
because he and mother had an “unresolved history of domestic abuse and engaging in
violent altercations” is not supported by substantial evidence. Father’s challenge to that
jurisdictional finding is limited to the sufficiency of the evidence as to father. Father
does not challenge the sufficiency of the evidence supporting that finding as to mother,
instead contending that the evidence shows that mother, and not father, was responsible
for prior domestic abuse. Father also does not challenge the juvenile court’s finding that
it had jurisdiction over J.M.. under section 300, subdivisions (a), (b), and (j) based on
Jeremie A.’s and mother’s violent altercation in which Jeremie A. physically assaulted
mother in J.M.’s presence, mother’s leaving J.M. at home alone without adult
supervision, and the filthy and unsanitary condition of mother’s home. Because father
does not challenge these bases for juvenile court’s finding that it had jurisdiction over
J.M., we need not reach the challenged jurisdictional finding based on father’s and
mother’s “unresolved history of domestic abuse and engaging in violent altercations.”
       For jurisdictional purposes, it is irrelevant which parent created the circumstances
that establish jurisdiction. (In re I.A. (2011) 201 Cal.App.4th 1484, 1492.) “‘[A]
jurisdictional finding good against one parent is good against both. More accurately, the
minor is a dependent if the actions of either parent bring [the minor] within one of the
statutory definitions of a dependent. [Citation.] This accords with the purpose of a
dependency proceeding, which is to protect the child, rather than prosecute the parent.
[Citation.]’” (In re Alexis H. (2005) 132 Cal.App.4th 11, 16.) Thus, “an appellate court
may decline to address the evidentiary support for any remaining jurisdictional findings
once a single finding has been found to be supported by the evidence. [Citations.]” (In
re I.A., supra, 201 Cal.App.4th at p. 1492.) Because father does not challenge the
juvenile court’s finding that it had jurisdiction over J.M. under section 300, subdivisions
(a), (b), and (j) based on Jeremie A.’s and mother’s violent altercation in which Jeremie
A. physically assaulted mother in J.M.’s presence, mother’s leaving J.M. at home alone
without adult supervision, and the filthy and unsanitary condition of mother’s home, we

                                              4
need not reach father’s challenge to the juvenile court’s jurisdictional finding based on
father’s and mother’s “unresolved history of domestic abuse and engaging in violent
altercations.” (In re I.A., supra, 201 Cal.App.4th at p. 1492; In re Alexis H., supra, 132
Cal.App.4th at p. 16.)


                                     DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 MOSK, Acting P. J.


We concur:



              KRIEGLER, J.



              KUMAR, J.




       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             5